KELLER, J.,
Concurring:
I concur with my colleagues in this case but write separately as to the issue of informed consent. The majority holds that Miller did not preserve the informed consent issue for two reasons. First, the majority asserts that Miller failed to preserve the informed consent issue when Dr. Fraser moved the court to enter a directed verdict claim on that issue. Second, the majority holds that Miller failed to preserve the informed consent issue by failing to tender a jury instruction regarding informed consent or object to the court’s final jury instructions, which did not discuss informed consent.
At the end of Miller’s case-in-chief, Dr. Fraser made a directed verdict motion regarding the informed consent issue. As the majority notes, Miller did not object or respond. However, while the aforementioned facts are correct, I believe Miller preserved the issue prior to Dr. Fraser’s motion for directed verdict. Near the end of the second day of trial, counsel began questioning Miller’s father regarding informed consent issues. Dr. Fraser objected to those questions, the judge called a bench conference to discuss the informed consent issue, and he sustained Dr. Fraser’s objection. Miller requested the opportunity to put on proof regarding the informed consent issue by avowal. At the end of Tuesday, the judge dismissed the jury and allowed Miller’s counsel to take Miller’s father’s informed consent testimony by avowal.1
At the beginning of the third day of trial, the judge called a bench conference to discuss the informed consent issue again. Dr. Fraser argued that Miller should not be allowed to argue informed consent to the jury because there was not sufficient expert testimony to support that argument; additionally, Dr. Fraser argued that informed consent is not required for the use of prescription pain medication.
Miller argued KRS 304.40-320 regulates when informed consent must be obtained and encompasses all treatment. He also argued that, pursuant to Keel v. St. Eliza*187beth Medical Center, 842 S.W.2d 860 (Ky.1992), expert testimony is not required to argue a lack of informed consent. Based on the preceding, Miller contended that he was entitled to present evidence regarding informed consent without expert testimony. The judge ruled for Dr. Fraser, stating, in essence, that an expert opinion is necessary to establish when informed consent is an element of the standard of care.
To preserve an issue regarding the exclusion of evidence, Miller was required to make an offer of proof. Kentucky Rule of Evidence (KRE)(l)(a)(2). Miller did this, thus, he preserved the issue for appeal.
Furthermore, I disagree with that part of the majority’s opinion that states that Miller was required to tender a jury instruction on informed consent to preserve that issue. In support of that statement, the majority relies on CR 51(3), a reliance that I believe is misplaced. CR 51(3) requires an offer of alternative jury instructions or an objection to the present jury instructions to preserve an issue for appeal. Miller was not required to tender a jury instruction on the issue of informed consent to preserve the issue because the court had ruled evidence on that issue was inadmissible. A litigant cannot be required to offer a jury instruction encompassing evidence that was not presented to the jury in order to preserve an argument that the evidence was wrongfully excluded. In other words, counsel is not required to tender jury instructions to preserve every adverse evidentiary ruling made by the court. Therefore, I would hold that Miller’s failure to offer a jury instruction on informed consent was of no consequence and I would hold that Miller properly preserved the issue of informed consent for our review.
Having determined that the issue was properly preserved, I concur with the result reached by the majority because I believe that Miller was required to produce expert testimony regarding informed consent in this case. As noted by the Court of Appeals, informed consent may be an element in an “action brought for treating, examining, or operating on a claimant.” KRS 304.40-320. Miller argues that the administration of prescription drugs falls under the definition of treating a patient, thus requiring a physician to obtain informed consent. However, KRS 304.40-320 does not require a physician to obtain informed consent, it simply states when informed consent shall be deemed to have been obtained. Whether it is necessary to obtain informed consent regarding specific treatment is an element of the standard of care. Obtaining informed consent may be a necessary part of the standard of care in some instances, but not in others. Unless the need to obtain informed consent in a specific situation is so apparent that a layman can easily recognize it, expert testimony is necessary to establish if obtaining consent is within the standard of care. See Keel, 842 S.W.2d at 862. Therefore, I agree with the trial court that, in this case, Miller was required to present expert testimony that obtaining specific informed consent before administering Ketoralac is an issue that falls within the standard of care regarding the administration of that drug.
I recognize Miller’s argument that this case is governed by Keel. However, his reliance on that case is misplaced. In Keel, the defendant offered “no information whatsoever” to the plaintiff prior to treatment. Id. Miller relies on the following language from Keel: “If we are to analogize consent actions to negligence actions, we must also acknowledge that a failure adequately to inform the patient need not be established by expert testimony where the failure is so apparent that laymen may easily recognize it or infer it *188from evidence within the realm of common knowledge.” Id. (Emphasis added.) As noted above, whether it is necessary within the applicable standard of care to obtain specific informed consent when administering a drug in an outpatient setting cannot be deemed so apparent that a layman could easily recognize it. Therefore, expert testimony is necessary. Furthermore, unlike in Keel, wherein the plaintiff obtained no information, Miller received and signed a general consent to treat when he presented as a patient at the urgent care center.
Finally on this issue, I note Keel has been criticized by subsequent eases. See Dixon v. United States, 178 F.3d 1294 (6th Cir.1999) (finding that expert testimony was required to argue informed consent where the plaintiff signed a consent form as to primary risks associated with surgery); and Hawkins v. Rosenbloom, 17 S.W.3d 116, 119 (Ky.App.1999) (maintaining that Keel should be limited to situations in which no information is given to the patient prior to treatment or surgery and that expert testimony is required to define the standard of care in an informed consent argument). Therefore, I am not persuaded by Miller’s use of Keel in this matter.
In conclusion, I agree with the result reached by the majority, but for different reasons. Therefore, I concur.
NOBLE, J., joins this concurring opinion.

. I note that Miller also put on avowal testimony from Miller's mother regarding informed consent.